Citation Nr: 1550188	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-01 893	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES
 
1. Entitlement to a compensable rating for a bilateral hearing loss prior to October 18, 2013.

2. Entitlement to a compensable rating for a bilateral hearing loss since October 18, 2013.
 
3.  Entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011.
 
4.  Entitlement to an increased rating for post-operative residuals of a total right knee replacement, evaluated as 30 percent disabling from September 1, 2012 to August 16, 2013.

5.  Entitlement to an increased rating for post-operative residuals of a total right knee replacement, evaluated as 30 percent disabling from August 17, 2013.
 
6.   Entitlement to an increased rating for post-operative residuals of a total left knee replacement, evaluated as 30 percent disabling from September 1, 2013 to January 5, 2015.  
  
7.  Entitlement to a total disability rating based on individual unemployability due to service connected disorders.  
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Spouse
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1974 to June 1977.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi and Louisville, Kentucky Department of Veterans Affairs (VA) Regional Offices (ROs). The case was certified to the Board by the Jackson RO.

In August 2015, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.
 
The issues of entitlement to a compensable rating for a bilateral hearing loss after October 17, 2013, an increased rating for post-operative residuals of a total left knee replacement from August 17, 2013 to September 1, 2013 to January 5, 2015, and entitlement to a total disability rating based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  For the period prior to October 18, 2013, the Veteran's bilateral hearing loss was not manifested by worse than a Level II hearing loss in each ear.
 
2.  Post-operative residuals of December 9, 2010 right knee surgery did not include a need for convalescence, severe post-operative residuals, a necessity to be confined to his home, a necessity for continued use of a wheelchair or crutches, or immobilization by cast, beyond February 28, 2011.
 
3.  From September 1, 2012 to August 16, 2013, the Veteran's post-operative residuals of a total right knee replacement were not manifested by a severe limitation of right knee motion, to include as due to pain, severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.  
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for a compensable rating for bilateral hearing loss prior to October 18, 2013 were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).
 
2.  The criteria to extend a period of temporary total rating for right knee patellofemoral arthritis beyond February 28, 2011 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§  4.30 (2015).  
 
3.  From September 1, 2012 to August 16, 2013, the criteria for a rating in excess of 30 percent for post-operative residuals of a total right knee replacement were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in correspondence dated in November 2009, August 2011, and November 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, afforded him VA examinations.   

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, records of the Social Security Administration, and the VA examination reports.
 
The Veteran testified at a VA hearing before the undersigned in August 2015.  At the hearing the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies. These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).
 
The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995). Although pain may cause functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. §  4.40).  
 
If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. § 3.385, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).  
 
In an August 2009 rating decision, VA granted entitlement to service connection for bilateral hearing loss, effective January 4, 2008, and assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

VA based the August 2009 rating decision on an April 2009 VA audiological examination. The audiologist reviewed the Veteran's claims file and discussed hearing loss history with the appellant. The Veteran reported difficulty understanding speech, particularly with background noise or in clubs. Following the examination the examiner found that the Veteran suffered from "normal to severe" bilateral sensorineural hearing loss. Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
25
35
75
37.5
LEFT
15
20
20
35
22.5

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The findings from the April 2009 VA examination require the use of Table VI to each ear. Applying the findings to that table yields a finding of Level II hearing loss in each ear. Where hearing loss is at Level II in each ear, a noncompensable rating is assigned under Table VII.  Id.
 
In September 2009, the Veteran requested reevaluation of the rating for his hearing loss. The RO treated this as a new claim for an increased rating instead of a notice of disagreement with the August 2009 rating decision.

VA afforded the Veteran an additional VA audiological examination in December 2009. The audiologist did not review the Veteran's claims file, but discussed hearing loss history with the appellant. The Veteran reported difficulty understanding speech, particularly in crowds and restaurants. The examiner found that the Veteran suffered from normal to severe bilateral sensorineural hearing loss. Puretone thresholds from this examination, in decibels, were as follows:
 

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
30
40
75
41.25
LEFT
25
20
20
35
25

Speech recognition testing revealed 92 percent in the right ear and 88 percent in the left ear. The findings from the December 2009 VA examination require the use of Table VI for each ear. Applying the findings to that table yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear. Where hearing loss is at Level I in one ear and Level II in the other ear, a noncompensable rating is assigned under Table VII. Id.
 
VA afforded the Veteran a third VA audiological examination in August 2011. The audiologist did not review the Veteran's claims file, but discussed hearing loss history with the appellant. The Veteran reported difficulty understanding speech and a need to increase the volume on the television. The examiner found that the Veteran suffered from bilateral sensorineural hearing loss. Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
30
30
40
31
LEFT
30
35
50
85
50

Speech recognition testing revealed 92 percent in the right ear and 84 percent in the left ear. The findings from the August 2011 VA examination require the use of Table VI for each ear. Applying the findings to that table yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear. Where hearing loss is at Level I in one ear and Level II in the other ear, a noncompensable rating is assigned under Table VII. Id.
 
VA afforded the Veteran a fourth VA audiological examination on October 17, 2013. The audiologist did not review the Veteran's claims file, but discussed hearing loss history with the appellant. The Veteran reported difficulty understanding certain words or hearing voices from other rooms. The examiner found that the Veteran suffered from bilateral sensorineural hearing loss. Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
35
30
45
36
LEFT
30
35
50
90
51

Speech recognition testing revealed 88 percent in the right ear and 84 percent in the left ear. The findings from the October 2013 VA examination require the use of Table VI for each ear. Applying the findings to that table yields a finding of Level II hearing loss in each ear. Where hearing loss is at Level II in each ear, a noncompensable rating is assigned under Table VII.  Id.
 
The Veteran's lay statements and those of his spouse regarding the level of the appellant's hearing loss and its functional impact have been considered. The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345. The rating criteria for a hearing loss specifically allow for a veteran to have a clearly measurable hearing loss, and yet still be assigned a noncompensable rating for it.

The Board acknowledges that the Veteran's hearing loss causes inconvenience in his daily life, but there is currently no competent evidence of record that indicates that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and the nature of any functional impairment is adequately reflected by those medical findings. Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss at any time prior to October 18, 2013, the day after the most recent VA examination.

In sum, there is no basis for the assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss prior to October 18, 2013.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b).
 
Temporary Total Rating
 
A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches due to regular weight bearing being prohibited; or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 

An extension of the time period for the temporary total rating may be made for up to three months beyond the initial three month period by the RO, and an extension of up to six months beyond the above six month period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  
 
The Veteran underwent right knee surgery on December 9, 2010 and he was awarded a temporary total rating from that date until February 28, 2011, a period of nearly four months. The Veteran has requested that his temporary total rating be extended to July 5, 2011, when he ceased to be rated for right knee patellofemoral arthritis and began to receive a temporary 100 percent rating for postoperative residuals of a total right knee replacement.  For the following reasons, the Board finds that the preponderance of the evidence is against granting an extension.  
 
In his written statements and testimony, the Veteran noted that he underwent a total right knee replacement on July 5, 2011 and continued to receive medical care during the period in question.  

The Veteran was afforded a VA examination in March 2011, shortly after his temporary 100 percent rating ended.  The appellant reported daily knee pain, including daily flare ups.  The claimant said that he could walk for 15 minutes at a time and that using a cane sometimes helped.  The Veteran stated  that his knee pain affected his ability to do his job because he was unable to walk or stand for long periods of time.  Physical examination revealed that the range of motion in the Veteran's right knee was from 5 to 120 degrees, with no change on repetition.  The appellant's right knee was stable to varus and valgus stresses.  Lachman, posterior drawer sign, and McMurray tests were all negative.  The examiner diagnosed the Veteran with mild tricompartmental arthritis.  
 
The above lay and medical evidence preponderates against finding that the Veteran did met the criteria for extension of the temporary total rating beyond February 28, 2011.  Given the demonstrated range of right knee motion and ability to walk for fifteen minutes, he was not confined to his home.  There is no evidence that, from March 1, 2011 to July 4, 2011, the Veteran used a wheelchair or crutches, had abnormal weight bearing, or required immobilization of his knee.  As the evidence demonstrates that the Veteran did not meet any of the criteria for a temporary total rating beyond February 28, 2011, an extension of this time period is not warranted.  
 
For the foregoing reasons, the preponderance of the evidence is against any extension of the time period for a temporary total rating beyond February 28, 2011.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  See 38 U.S.C.A. § 5107(b).  
 
Total Right Knee Replacement

The diagnostic code applicable to knee replacement is 38 C.F.R. § 4.71a, Diagnostic Code 5055. Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis.  Following this one year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
 
Diagnostic Code 5256 applies to ankylosis of the knee and Diagnostic Code 5262 applies to impairment of the tibia and fibula.  Diagnostic Code 5261 applies to limitation of extension of the leg: extension limited to 45 degrees warrants a 50 percent rating and extension limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

For VA purposes the normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, Plate II.  
 
In an August 2011 rating decision, VA granted entitlement to service connection for post-operative residuals of a right total knee replacement, effective July 5, 2011, and assigned a 100 percent rating from that date until a 30 percent rating was assigned effective September 1, 2012.  The question is thus what rating is appropriate after September 1, 2012.  
 
Prior to September 1, 2012, the most recent medical record that notes the Veteran's range of right knee motion is a December 2011 VA treatment record.  At that time, a physician measured the Veteran's range of right knee motion as from 0 to 105 degrees, an improvement of 15 degrees over his range prior to surgery.  The right knee joint was stable to varus and valgus stress and neurovascularly intact.  
 
The Veteran was afforded a VA examination on August 17, 2013.  The August 2013 examiner noted the Veteran's report that he used a wheelchair outside of the home and a walker inside.  The Veteran did not report flare ups.  Physical examination of the right knee showed revealed a range of motion from 20 to 85 degrees, with pain at 20 and 75 degrees.  On repetition, there was motion from 20 to 80 degrees.  The examiner noted evidence of decreased movement, weakened movement, pain on movement, and disturbance of locomotion.  Right knee strength was at 4 out of a possible 5 in both flexion and extension.  The examiner found no evidence of tibial or fibular impairment and, although there was no specific finding regarding ankylosis, because ankylosis is fixation of a joint in a given position, a finding of  motion in any plane of movement, by definition, precludes a finding of ankylosis.  
 
In a September 2013 addendum opinion, a different VA examiner opined that any post-operative residuals in the Veteran's right knee were "minimal" because there was little change in range of motion on repetition.  This opinion has no apparent basis in the rating criteria for post-operative residuals of a total knee replacement and is thus of little probative value.  

The evidence reflects that the Veteran's symptoms did not more nearly approximate the criteria for a rating in excess of the minimum 30 percent. There is no evidence of ankylosis or impairment of the tibia or fibula. Right knee extension was limited to no more than 20 degrees and, as stated above, limitation to 30 degrees is necessary for a rating in excess of 30 percent under Diagnostic Code 5055. 

The strength of the Veteran's right knee was 4 out of a possible 5 in both flexion and extension.  Although Diagnostic Code 5055 does not define the term "severe," the slightest measurable reduction in strength is, by definition, not severe.  In addition, even if the Board were to interpret the appellant's painful right knee motion as limiting range to 20 to 75 degrees, that range would not rise to the level needed for a  40 percent rating.  A limitation of range that would not rise to the level needed for a 40 percent rating, which Diagnostic Code 5055 implies is "intermediate," must necessarily be insufficient to meet the definition of "severe" for a 60 percent rating.  
 
The Veteran's VA treatment records preponderate against finding any evidence of symptomatology related to the right knee that would warrant a rating higher than  currently assigned. There are no more severe symptoms shown in any of the VA treatment records that would warrant a higher rating or indicate that the Veteran's examination results were not accurate.

In reaching the above conclusions, the Board acknowledges that the appellant is competent to report his own observations with regard to the severity of his right knee disability, including reports of pain and inability to walk.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability. Therefore, while the Veteran's lay statements have been considered and discussed by VA examiners and the Board, his contentions are less probative than the medical evidence of record.  

As the Veteran is not entitled to a rating higher than 30 percent under Diagnostic Codes 5055, 5256, 5260, or 5261, he is not entitled to a rating higher than the minimum 30 percent he is currently receiving under Diagnostic Code 5055.
 
In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a disability rating higher than that already in effect, that doctrine is not applicable. 
 
Extra scheduler Consideration
 
The discussion above reflects that the symptoms of the Veteran's hearing loss and right knee disabilities are contemplated by the applicable rating criteria. The effects of his disabilities, including limitation of motion, painful motion, and difficulty understanding speech, have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
In sum, the preponderance of the evidence of record indicates that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating, and his postoperative residuals of a total right knee replacement do not meet the criteria for a rating higher than 30 percent.  
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
 

ORDER
 
Entitlement to a compensable rating for bilateral hearing loss prior to October 18, 2013 is denied.  
 
Entitlement to an extension of a temporary total rating following surgical treatment for right knee patellofemoral arthritis beyond February 28, 2011 is denied.  
 
Entitlement to a rating in excess of 30 percent for post-operative residuals of a total right knee replacement from September 1, 2012 to August 16, 2013 is denied.  
 
 
REMAND
 
The record contains several VA and private examinations, medical opinions and treatment records regarding the Veteran's knees after August 2013, but none fully and directly address the rating criteria for post-operative residuals of a total knee replacement.  The record contains evidence that the Veteran has considerable difficulty standing and has a history of falling, but the record is ambiguous as to whether the cause of this difficulty is the knee disorder condition or due to a nonservice connected disorder manifested by dizziness.  VA attempted to obtain an addendum opinion to address conflicting medical evidence in April 2015 but the response was that, without actually examining the Veteran, a reasoned opinion was impossible.  Remand for a VA examination to evaluate the current condition of the Veteran's knees and explain any conflicting medical evidence in the record is thus warranted.
 
The Board notes that, in a March 2015 rating decision, VA granted a temporary 100 percent evaluation for the Veteran's left knee based on surgery necessitating convalescence from January 6, 2015 to February 29, 2016.  The Board takes no position as to what rating is warranted from March 1, 2016.  
 
Further according to the Veteran's testimony and a September 2015 VA treatment record, the appellant is likely to undergo additional right knee surgery in the near future.  Because this surgery has yet to occur, the Board takes no position as to the appropriate rating that might result should the appellant actually undergo such a procedure.
 
The Veteran's most recent VA audiological examination was in October 2013 and, during the hearing, the appellant testified that his hearing has worsened over time.  A VA examination is in order to evaluate the current severity of the Veteran's bilateral hearing loss.  
 
Because the issue of entitlement to a total disability rating based on individual unemployability due to service connected disorders is inextricably linked with the remaining issues on appeal, the Board defers its decision pending the outcome of this remand. 
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
 
All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  
 
2. Schedule the Veteran for a VA orthopedic examination to assess the severity of the post-operative residuals of his left total knee replacement from September 1, 2013 to January 5, 2015 and the severity of the post-operative residuals of his right total knee replacement from August 17, 2013. The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The nature and extent of any limitation of motion, painful motion, and any weakness must be specifically reported. The examiner must specifically discuss the Veteran's ability to stand and ambulate, as well as any knee instability, and must clarify whether the appellant's service-connected knee disorders are causing him to fall. The examiner must specify in the report that all relevant records have been reviewed. A complete rationale for any opinions expressed should be provided.
 
3. After receiving all other examination reports, schedule the Veteran for a social and industrial survey to evaluate his current viability in the job market due to his service connected disorders alone.  (The appellant is service connected for post-operative residuals of bilateral total knee replacements, bilateral plantar fasciitis, tinnitus, and bilateral hearing loss.)
 
4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of any claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  
 
5.  The AOJ must ensure that the examination reports comply with this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


